Case 1:18-cv-21483-KMW Document 84 Entered on FLSD Docket 10/06/2018 Page 1 of 19



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   Civil Case Number: 1:18-cv-21483

                   Honorable United States District Court Judge: Kathleen M. Williams

   PETER M. VUJIN,

            Plaintiff,

   vs.

   THE FLORIDA BAR, a subdivision and Agency of the State of Florida,
   RUSSELL W. GALBUT, individually,
   ERIC GRABOIS, individually,
   ERIC J. GRABOIS, P.L, a Florida Company,
   MICHAEL HIGER, solely in official capacity as the President of the Florida Bar,
   MIRADOR 1200 CONDOMINIUM ASSOCIATION, INC., a Florida Corporation,
   PEYTON BOLLIN, P.L., A Florida Company,
   RONALD WOLFF, individually, AND
   JOHN DOE, individually and in his official capacity as bailiff of the State of Florida.

                        PLAINTIFF PETER M. VUJIN’S
   SECOND AMENDED VERIFIED CIVIL RIGHTS COMPLAINT FOR DECLARATORY
                     RELIEF, INJUNCTION AND DAMAGES
     UNDER TITLE 42 UNITED STATES CODE SECTIONS 1983, 1985, 1986 and 1988
           AND UNDER TITLE 18, UNITED STATES CODE, SECTION 96

   1.    Plaintiff, PETER M. VUJIN, ESQ., Officer of this Honorable Court, and a citizen of the

         United States, and a member of the Florida Bar, respectfully brings this Action for

         Declaratory Relief, Injunctive Relief, and Damages, against THE FLORIDA BAR,

         RUSSELL GALBUT, ERIC GRABOIS, ERIC GRABOIS, P.L., MICHAEL HIGER,

         officially and solely as the Honorable PRESIDENT OF THE FLORIDA BAR, standing for

         the State of Florida, MIRADOR 1200 CONDOMINIUM ASSOCIATION, INC., PEYTON

         BOLLIN, P.L., RONALD WOLFF, and JOHN DOE, bailiff of the State of Florida,

         Defendants, for violations of Plaintiff’s individual rights under the First, Fifth, Sixth and

         Eight Amendments to the Constitution of the United States, in violation of Title 42, United



   1
Case 1:18-cv-21483-KMW Document 84 Entered on FLSD Docket 10/06/2018 Page 2 of 19



        States Code, Sections 1983, 1985, 1986 and 1988; Violations under 18 US Code Chapter 96;

        Articles 1, 3, 4, 9, 17 of the Constitution of the State of Florida; Sections 775.30, 784.011,

        784.03, 784.048, 810.02, 810.08, 812.014, 815.06, 837.02, 837.012, 837.05, 874.05, and

        895, Florida Statutes (2018).

   2.   Jurisdiction of this Honorable Court is respectfully invoked in Equity, pursuant to Title 42 of

        the United States Code, Sections 1983, 1985, 1986, and 1988. Furthermore, Jurisdiction of

        this Honorable Court is respectfully invoked pursuant to Title 28 of the United States Code,

        Sections 2201 and 2202, because this is a lawsuit for a Declaratory Judgment.

   3.   This is an action for $20,000,000.00USD in damages, and thus satisfies the Jurisdictional

        requirement. Venue is proper in this District under Title 28, United States Code, Section

        1391, because all claims asserted arose in this District, and all the Defendants’ acts, and

        conspiracies, occurred in Miami-Dade County, Florida.

   4.   Plaintiff PETER M. VUJIN, ESQ, is at all relevant times a resident of Miami-Dade County,

        State of Florida. Defendant THE FLORIDA BAR is a subdivision of the State of Florida

        and is at all relevant times a resident of Miami-Dade County, Florida. Defendant RUSSELL

        GALBUT is at all relevant times a resident of Miami-Dade County, State of Florida.

        Defendant ERIC GRABOIS is at all relevant times a resident of Miami-Dade County, State

        of Florida. Defendant ERIC J. GRABOIS, P.L. is at all relevant times a resident of Miami-

        Dade County, State of Florida. Defendant MICHAEL HIGER is at all relevant times a

        resident of Miami-Dade County, State of Florida, and sued herein solely in his official

        capacity as representative of the State of Florida, and as the head and President of the

        Defendant THE FLORIDA BAR. Defendant MIRADOR 1200 CONDOMINIUM

        ASSOCIATION, INC., is at all relevant times a resident of Miami-Dade County, State of




   2
Case 1:18-cv-21483-KMW Document 84 Entered on FLSD Docket 10/06/2018 Page 3 of 19



        Florida. Defendant PEYTON BOLIN, P.L., is at all relevant times a resident of Broward

        County, State of Florida. Defendant RONALD WOLFF is at all relevant times a resident of

        Miami-Dade County, and Broward County, State of Florida. Defendant JOHN DOE is at all

        relevant times a resident of Miami-Dade County, State of Florida, and works at the Miami-

        Dade County Courthouse as a bailiff.

   5.   All conditions precedent to the maintenance of this Action, including those set forth in

        Florida Statutes, Section 768.28, have been performed, have occurred prior to the filing of

        the Complaint, or have been waived by the State of Florid, pursuant to 762.28, Florida

        Statutes.

                                               INTRODUCTION

   6.   Defendants GALBUT, MIRADOR 1200 CONDOMINIUM ASSOCIATION, INC.,

        GRABOIS, P.L., GRABOIS, PEYTON BOLLIN, WOLFF, and other conspirators, named

        and unnamed, operate a Scheme to Defraud prohibited by Sections 817.15, and 817, Florida

        Statutes (2018) and are engaged in RICO racketing in violation of 18 USC Chapter 96.

   7.   Pursuant to said illegal scheme to defraud, GALBUT, MIRADOR 1200 CONDOMINIUM

        ASSOCATION, INC., WOLLF, GRABOIS, GRABOIS, P.L, and PEYTON BOLLIN,

        forged and falsified false entries into the corporate books of MIRADOR 1200

        CONDOMINIUM, INC., as prohibited by Section 817.5, Florida Statutes (2018), in order to

        create an unenforceable debt and thereby racketeer condominium owners. In this manner,

        said Defendants defrauded numerous condominium owners of their property as follows:

        defrauded Mr. Claudio Castellon ex uxor Gina Perugini of their condominium unit in the

        case titled MIRADOR 1200 CONDOMINIUM ASSOCIATION, INC vs. CASTELLON,

        2013-025231 (CA01) Miami-Dade County, and also Mr. Sean Aspina, in the case titled




   3
Case 1:18-cv-21483-KMW Document 84 Entered on FLSD Docket 10/06/2018 Page 4 of 19



        MIRADOR 1200 CONDOMINIUM ASSOCIATION, INC. vs. ASPINA, 2015-018323

        (CA01) Miami-Dade County, and also Ms. Shay Dori, in the case titled MIRADOR 1200

        CONDOMINIUM ASSOCIATION, INC., vs. DORI, 2016-019312 (CA01) Miami-Dade

        County, and also Mr. Joel Kruger, in the case titled MIRADOR 1200 CONDOMINIUM

        ASSOCIATION, INC., vs. JOEL KRUGER, 13-022401 (CA01) Miami-Dade County, and

        also Mr. John Fraga, in the case titled MIRADOR 1200 CONDOMINIUM ASSOCIATION,

        INC., vs. JOHN FRAGA, 2016-015559 (CA01) Miami-Dade County, Mr. Boris Bochev, in

        the case titled   MIRADOR 1200 CONDOMINIUM ASSOCIATION, INC., vs BORIS

        BOCHEV, 14-021106 (CA01), and the Plaintiff, in the case titled MIRADOR 1200

        CONDOMINIUM ASSOCIATION, INC. vs. VUJIN, Miami-Dade County, numbered

        2009-048623, by misrepresenting false affidavits and fraudulent corporate books of

        Defendants MIRADOR 1200 CONDOMINIUM ASSOCIATION, INC., to the Courts of the

        State of Florida, under oath, thereby also defrauding the Courts. Please See Exhibit “1”,

        Castellon, and Exhibit “2”, Aspina, and Exhibit “3”, Dori, and Exhibit “4”, Kruger, and

        Exhibit “5”, and Exhibit “6”, BOCHEV, and Exhibit “7”, VUJIN, attached hereto.

   8.   Additionally, on August 4th, 2008, Plaintiff obtained a stipulation-judgment for fraud,

        against Crescent Heights of America, Inc., and 1200 West Realty, LLC., in Vujin vs. Galbut,

        2007-016810-CA-01 (Miami-Dade) against Crescent Heights of America, Inc., and 1200

        West Realty, recorded in the Official Records Book 26513, Page 1621, Miami-Dade County

        Official Records, pursuant to said Defendants’ statutory offer of Judgement, pursuant to

        Florida Statute Section 768.79 Both said corporations are alter-egos of Defendant RUSSELL

        GALBUT, owned, operated by him, and controlled by him. Consequently, the stipulation-

        judgment proves that Defendant RUSSELL GALBUT is unlawfully MIRADOR 1200




   4
Case 1:18-cv-21483-KMW Document 84 Entered on FLSD Docket 10/06/2018 Page 5 of 19



        CONDOMINIUM ASSOCATION, Inc, because the declaration of condominium illegally

        and fraudulently reserved 5 out of 9 seats of board members of the master-association,

        Mirador Master Association, Inc., to the relatives, agents and servants of Defendant

        RUSSELL GALBUT in perpetuity, in contravention of Florida Statutes Section 817.034,

        and Chapter 718, respectively. Mirador Master Association controls Defendant MIRADOR

        1200 CONDOMINIUM ASSOCIATION, Inc. Please See Exhibit “8.”

   9.   Shortly thereafter, Defendants RUSSELL GALBUT, RONALD WOLFF and MIRADOR

        1200 CONDOMINIUM ASSOCIATION, INC., began a campaign of terror against the

        Plaintiff to intimidate and silence him. As such, GALBUT, WOLFF, and MIRADOR 1200

        committed numerous acts against the Plaintiff and his friends, without limitation: broke into

        the Plaintiff’s residence, broke the locks to the Plaintiff’s residence, removed the Plaintiff

        and his friend, Julio Gomez, by threat of a gun from the Plaintiff’s residence, punched and

        struck the Plaintiff on several occasion, infiltrated the Plaintiff’s electronic communications,

        falsely reported the Plaintiff to the police on several occasions, and many others.

   10. Acts of the Defendants prevented the Plaintiff from attending to his legal duties without fear

        of serious physical injury. Further, said actions of Defendants prevented the Plaintiff from

        attending Court without fear of serious injury in violation of First Amendment Right to

        Petition the Government for a redress of grievances when litigating against MIRADOR 1200

        CONDOMINIUM, INC., in State court, because the Plaintiff was scared and wished to

        avoid getting beating once again by JOHN DOE; prevented the Plaintiff from arguing and

        offering testimony in Court vis-à-vis the criminal enterprise of the Defendants, and thereby

        denied the Plaintiff his First Amendment Free Amendment rights, and causing extrajudicial

        injury to the Plaintiff in contravention of the 8th Amendment of the Constitution of the




   5
Case 1:18-cv-21483-KMW Document 84 Entered on FLSD Docket 10/06/2018 Page 6 of 19



       United States by Defendant JOHN DOE, and especially since the police department, upon

       apparently corruptly influenced by Defedant         RUSSELL GALBUT, apparently never

       thoroughly investigated said crimes, even though the Plaintiff reported the same numerous

       times. Defendant RUSSELL GALBUT ordered all such criminal acts to be committed

       against the Plaintiff. Please See Exhibit “9”, Police Reports, respectfully attached hereto.

   11. In late November, 2012, Plaintiff and his friend, Mr. Julio Gomez, were removed against

       their will from Plaintiff’s residence by Defendant RONALD WOLLF, ordered by Defendant

       RUSSELL GALBUT, under threat of a gun by a security guard dressed in Miami Police

       Department uniform, by an employee of Defendant MIRADOR 1200 CONDOMINIUM

       ASSOCIATION, Inc., and forcibly led in mortal fear under threat of deadly force to the

       lobby of the building. The Sergeant in charge filed a Police Report with the Miami Beach

       Police Department, numbered: 2012-00118089. Please See Exhibit “10”, Affidavits of

       Witnesses, respectfully attached hereto.

   12. In August 2015, Defendant WOLFF and then officer of the Defendant MIRADOR 1200

       CONDOMINIUM, INC., forcefully pushed the Plaintiff and forced himself into the

       Plaintiff’s condominium unit,. Please See Exhibit “11”.

   13. On or about late July, 2014, without notice to the Plaintiff, Defendants ERIC GRABOIS,

       ERIC J. GRABOIS, P.L., and/or PEYTON BOLLIN, P.L., successfully but fraudulently

       reopened a case titled: Mirador Condominium Association, Inc. vs. Peter M. Vujin,

       numbered 2009-048623-CA01, previously dismissed, in order to racketeer the Plaintiff and

       deny his Civil Rights. Said action for monetary damages is currently pending, despite the

       fact that the Plaintiff received a discharge in Bankruptcy in the Southern District of Florida

       on 6/09/2014. PEYTON BOLIN, P.L., continues to unlawfully prosecute said action to




   6
Case 1:18-cv-21483-KMW Document 84 Entered on FLSD Docket 10/06/2018 Page 7 of 19



       foreclose its alleged lien, in order to racketeer the Plaintiff, and deny his civil rights, despite

       the fact that said lien was extinguished by operation of Law due to the fact that the superior

       lien holder foreclosed on the aforementioned property. Please See “Exhibit 12”, admission

       of party opponent.

   14. Defendant PEYTON BOLIN, P.L., continues to unlawfully and knowingly prosecute said

       action to foreclose its alleged lien, in order to silence the Plaintiff, despite the fact that said

       lien was extinguished by operation of Law due to the fact that the superior lien holder

       foreclosed on the aforementioned property. Please See “Exhibit 12”, admission of party

       opponent. This act constitutes another attempt to silence the Plaintiff regarding Defendants’

       fraudulent activity.

   15. In 2016, Defendant RONALD WOLFF waited in his automobile in order to ambush the

       Plaintiff when the Plaintiff returned home from Court after Plaintiff obtained a legal victory

       over Defendant MIRADOR 1200 CONDOMINIUM, INC.,. Defendant ERIC GRABOIS or

       Defendant ERIC J. GRABOIS, P.L., telephoned Defendant RONALD WOLFF and advised

       him to hit the Plaintiff with his car to hurt Plaintiff.

   16. Shortly after this incident, Defendant ERIC GRABOIS filed a frivolous, fraudulent and

       invidious Florida bar complaint against the Plaintiff as an attempt to intimidate and prevent

       the Plaintiff from the prosecution of his counterclaim in the aforementioned circuit court

       action. Said Bar Complaint is currently pending in front of the Supreme Court of the State

       of Florida. Please See “Exhibit 13”, Grabois Bar Complaint.

   17. Further, Defendant ERIC GRABOIS testified under Oath that he did not review the

       accounting statements of his client, MIRADOR 1200 CONDOMINIUM, INC., despite

       representing the aforementioned client and foreclosed on people based on alleged debt owed




   7
Case 1:18-cv-21483-KMW Document 84 Entered on FLSD Docket 10/06/2018 Page 8 of 19



       to Defendant MIRADOR 1200 CONDOMINIUM ASSOCIATION, INC.                            Please See

       “Exhibit 14”, (testimony of Defendant ERIC GRABOIS.) In reality, the alleged debt was

       forged and doctored by Defendants RUSSELL GALBUT, RONALD WOLFF and

       MIRADOR 1200 CONDOMINIUM ASSOCIATION, INC., in order to fraudulently steal

       the condominium owners property.

                            ALLEGATIONS AGAINST ALL DEFENDANTS

   18. Defendant RUSSELL GALBUT is a State-actor, in that he is so intrinsically connected to

       the State of Florida, due to, among other things, the fact that he entered into preliminary

       negotiations with the Chief Judge Soto, of the State of Florida in Miami-Dade County, to

       build a new Miami-Dade Courthouse, leading one State Court Judge to question the

       appearance of impartiality for any parties damaged by Defendant RUSSELL GALBUT.

       Chief Judge Soto then nominated Referee King who recommended the Plaintiff disbarred, in

       order to prevent the Plaintiff from testifying at trial, in contravention of the Due Process

       Clause, and thereby denied the Plaintiff his First Amendment Rights. All other Defendants

       are also state-actors, as co-conspirators of Defendant RUSSELL GALBUT, who have

       engaged in a joint criminal enterprise with Defendant RUSSELL GALBUT to violate the

       Plaintiff’s civil rights and to obstruct Justice and used the State of Florida to accomplish

       their goals. Defendants who conspired with the State of Florida do not enjoy any immunity.

       Chief Judge Soto thereafter, in bad faith, and to protect the other co-conspirators, and with

       an invidious purpose to prevent the Plaintiff from the exercise of his First Amendment

       Rights to speak in Court, initiated sham Bar Proceedings against the Plaintiff.

   19. These fraudulent acts of Defendants have led to grave consequences.               On or about

       November 15, 2016, after losing their property due to Defendant’s fraudulent activity, Mr.




   8
Case 1:18-cv-21483-KMW Document 84 Entered on FLSD Docket 10/06/2018 Page 9 of 19



       Gunther and Mrs. Shelley Gould, and elderly couple whom the Defendants made homeless

       died at the MIRADOR 1200 CONDOMINIUM ASSOCIATION, INC., when Mr. Gould

       discharged his pistol into Mrs. Gould, and then himself. Please See Exhibit “15” Grabois

       Deed.

   20. The scheme to defraud committed by GALBUT, MIRADOR 1200 CONDOMINIUM

       ASSOCIATION, INC., GRABOIS, GRABOIS, P.L., and Antoni Latini is a predicate felony

       for 3rd Degree Homicide prohibited by Florida Statutes Section 782.04 (4) (2018.) Please

       See Fla. Stat. Section 782.04(04), (2018), and it is the proximate and actual cause of the

       deaths of the later Mr. and Mrs. Gould, senior citizens without issue.

   21. Aware that the Plaintiff is investigating the circumstances of the suspicious deaths of Mr.

       and Mrs. Gould, Defendants have acted in furtherance of the conspiracy to violate the

       Plaintiff’s civil rights, and racketeer the same, in order to prevent his investigation, and

       committed illegal overt acts and crimes that caused physical injury, severe emotional

       distress, psychological damages, loss of property, to wit, Plaintiff’s health, previous

       condominium     unit   located   at   the   premises    of   Defendant    MIRADOR       1200

       CONDOMINIUM, INC., and caused other damages to the Plaintiff who had to pay, and

       continues to pay, for doctors and attorneys due to the actions of the Defendants. Defendants

       have further acted in furtherance of the conspiracy and committed illegal overt acts and torts

       that caused physical injury, severe emotional distress, psychological damages, loss of

       property, to wit, Plaintiff’s health, previous condominium unit located at the premises of

       Defendant MIRADOR 1200 CONDOMINIUM, INC., and caused other damages to the

       Plaintiff who had to pay, and continues to pay, for doctors and attorneys due to the actions

       of the Defendants., as well as to his clients who sued Crescent Heights of American, Inc.




   9
Case 1:18-cv-21483-KMW Document 84 Entered on FLSD Docket 10/06/2018 Page 10 of 19



   22. There exists an actual controversy between the Plaintiff and the Defendant as alleged in this

        Complaint.

   23. This Action for Declaratory Judgment, Injunctive Relief, and Damages is the Plaintiff’s only

        means of securing adequate relief for his injuries.

   24. Defendant’s actions, and threatened actions, present a threat of immediate and irreparable

        injury to the Plaintiff, and as such, warrant the exercise of this Honorable Court’s

        Jurisdiction.

   25. Plaintiff has suffered, is currently suffering, and will continue to suffer irreparable injury

        from the Defendants’ unlawful conduct, as alleged in this Complaint, unless Defendants are

        enjoined by this Honorable Court.

   26. All allegations that may be perceived as being against present Law, if any, are respectfully

        plead as a good faith effort to change the Law.

   27. Upon review, this is a case of first impression, and Plaintiff, as a whistleblower, would never

        be able to receive a constitutionally fair trial in Florida State courts, and as such, abstention

        does not apply here.

                                       COUNT I
        DECLARATION OF VIOLATION OF FIRST AMENDMENT RIGHT OF FREE SPEECH
                AND RIGHT TO PETITION THE GOVERNMENT AND DAMAGES
               – 42 USC 1983 AND 42 USC 1988 AGAINST ALL DEFENDANTS

   28. Plaintiff respectfully incorporates each of the foregoing allegations as if fully set forth

        herein.

   29. Plaintiff PETER M. VUJIN became aware of the fact that Defendants RUSSELL GALBUT,

        RONALD WOLFF, MIRADOR 1200 CONDOMINIUM ASSOCIATION, INC., ERIC

        GRABOIS, ERIC J. GRABOIS, P.L., and PEYTON BOLIN, P.L., had a connection to the

        deaths of Mr. Gunther and Mrs. Shelley Gould in November of 2015.



   10
Case 1:18-cv-21483-KMW Document 84 Entered on FLSD Docket 10/06/2018 Page 11 of 19



   30. Plaintiff PETER M. VUJIN, ESQUIRE relayed those facts to the Court, Miami-Dade

        County.

   31. Defendants RUSSELL GALBUT, RONALD WOLFF, MIRADOR 1200 CONDOMINIUM

        ASSOCIATION, INC., ERIC GRABOIS, ERIC J. GRABOIS, P.L., JOHN DOE,

        JENNIFER FALCONE, THE FLORIDA BAR, MICHAEL HIGER as a representative of

        the State of Florida, then entered into an unlawful conspiracy prohibited by 42 United States

        Code 1988 to silence the Plaintiff vis-à-vis the deaths of Mr. Gunther and Mrs. Shelley

        Gould, even though they had a duty not to do so.

   32. Defendants thereby unlawfully subjected the Plaintiff to illegal conduct that occurred under

        color of State Law, and this criminal conduct deprived the Plaintiff of rights, privileges, or

        immunities guaranteed under Federal Laws and the United States Constitution.               In

        particular, Defendant JOHN DOE always attacked the Plaintiff surreptitiously from the back

        and attempted to tear off the Plainitff’s jacket and shirt on numerous occasions, when the

        Plaintiff attended the Miami-Dade Courthouse in VUJIN vs. MIRADOR. Defendant/co-

        conspirator JOHN DOE agreed to the conspiracy to deprive Plaintiff PETER M. VUJIN,

        ESQUIRE of his civil rights, and surreptitiously ambushed the Plaintiff and then battered

        him with the intent to achieve the joint enterprise goal of the unlawful conspiracy, deprive

        Plaintiff of his civil rights, and deny his First Amendment Free Speech Rights, and actually

        scared the Plaintiff from returning to the Miami-Dade Courthouse alone, and thereby

        deprived the same of this First Amendment and Due Process Rights. Please See Amendment

        1, Constitution of the United States, and 42 USC Section 1983, and 1988.

   33. Defendants THE FLORIDA BAR, in order to achieve the joint enterprise goal of the

        unlawful conspiracy, unlawfully selected the Plaintiff PETER M. VUJIN for thinly veiled




   11
Case 1:18-cv-21483-KMW Document 84 Entered on FLSD Docket 10/06/2018 Page 12 of 19



        persecution based for an invidious purpose to destroy the Plaintiff’s political opinion

        because of the illegal motive to silence the Plaintiff and deny his First Amendment Rights,

        and filed and persecuted sham complaints to accomplish the same, and thereby denied the

        Plaintiff his First Amendment Free Speech Rights.             Furthermore, Defendants/co-

        conspirators THE FLORIDA BAR threatened, or intimidated other attorneys from

        representing Plaintiff PETER M. VUJIN, ESQUIRE and thereby denied the Plaintiff his

        Civil Rights. Defendant GALBUT ordered all such illegal acts to be performed, Defendants

        GRABOIS and GRABOIS, P.L., in order to achieve the joint enterprise goal of the unlawful

        conspiracy, filed two perjurious and sham bar complaints against the Plaintiff, falsely

        testified in the state court proceeding, and threatened and persecuted the Plaintiff based on

        political opinion due to the invidious motive to silence the same, and to deny him his First

        Amendment Free Speech Rights, and agreed with Defendant/co-conspirator RONALD

        WOLFF to attack the Plaintiff with a deadly weapon, to wit, the car that belongs to

        RONALD WOLFF, and thereby denied Plaintiff his Civil Rights.

   34. Defendant/co-conspirator RONALD WOLFF attempted to run down the Plaintiff with a

        deadly weapon, his car, in an attempt to fulfill the joint enterprise goal of the unlawful

        conspiracy, and thereby denied Plaintiff his Civil Rights, because Defendants GRABOIS,

        and GRABOIS., P.L, counseled Defendant WOLLF to do so.

   35. Defendant/co-conspirator MIRADOR 1200 CONDOMINIUM ASSOCIATION, INC.,

        controlled by Defendant RUSSELL GALBUT, entered into and financed the conspiracy, to

        wit, used the funds of the corporation and then gave the same to other conspirators, in order

        to induce them into the conspiracy.           Furthermore, Defendant MIRADOR 1200

        CONDOMINIUM ASSOCIATIONS, INC., caused a fraudulent and malicious racketeering




   12
Case 1:18-cv-21483-KMW Document 84 Entered on FLSD Docket 10/06/2018 Page 13 of 19



        complaint to be filed and prosecuted against the Plaintiff in order to deny him his civil

        rights, and thereby actually denied the Plaintiff his Civil Rights, and his First Amendment

        Free Speech Rights.

   36. Additionally, Defendant HIGER, representing the State of Florida, instated an acquisted in

        the long-standing police wherein Bar Referee’s can enter Default against the Respond,

        without notice of a hearing or a hearing, even though the Respondent timely interposed his

        defenses. As such, Plaintiff challenges this policy as unconstitutional ever since the times of

        Mullane, where each party of pleader had a right to a hearing and a notice thereof. It is,

        precisely, this unlawful policy that enabled Referee King to enter default against the

        Plaintiff, even though the Plaintiff defended previously, in order to prevent the Plaintiff from

        testifying in Court and thereby ruined the Plaintiff’s First Amendment Rights, as well as

        violated his Due Process Rights and thereby damaged the Plaintiff.

   37. Defendants/co-conspirators ERIC J. GRABOIS, P.L., and ERIC GRABOIS, and PEYTON

        BOLLIN, P.L., advanced the interests of the conspiracy by knowingly prosecuting a false

        and malicious racketeering complaint against the Plaintiff filed by Defendant/co-conspirator

        MIRADOR 1200 CONDOMINIUM, INC., for 9 years against Plaintiff PETER M. VUJIN,

        ESQUIRE, in order to deprive him of his civil rights, and his First Amendment Rights, and

        thereby deprived him of his First Amendment Free Speech Rights.

        WHEREFORE, Plaintiff PETER M. VUJIN, ESQUIRE demands a Declaratory Judgment

        stating that the Defendants, in the manner above, unlawfully violated his civil rights, and a

        judgment for damages.

                                    COUNT II
         DECLARATION OF VIOLATION OF 42 USC 1985, 1986 and 1988 AND DAMAGES
          AGAINST DEFENDANTS THE FLORIDA BAR, HIGER, JENNIFER FALCONE




   13
Case 1:18-cv-21483-KMW Document 84 Entered on FLSD Docket 10/06/2018 Page 14 of 19



   38. Plaintiff respectfully incorporates paragraphs 1-27 alleged herein as if fully set herein.

   39. Defendants MICHAEL HIGER, THE FLORIDA BAR, and JENNIFER FALCONE,

        representing the State of Florida, and having knowledge of the violation of the Plaintiff’s

        Civil rights, had a duty to prevent the violation of Plaintiff’s civil rights, but instead enabled

        and acquiesced in the conspiracy to deprive the Plaintiff of his civil rights with the other

        Defendants, and breached the duty to stop the aforementioned violation, and thereby

        proximately caused damages to Plaintiff. Further, Defendant MICHAEL HIGER,

        representing the State of Florida, enacted and acquiesced in a widespread, customary

        violation of civil rights of attorneys in disciplinary proceedings, where defaults are entered

        as a matter of policy without a Notice of Hearing and a Hearing, as required by Law, and

        thereby actually denied the Plaintiff his First Amendment Free Speech Rights.

        WHEREFORE, Plaintiff PETER M. VUJIN, ESQUIRE demands a Declaratory Judgment

   stating that the Defendants, in the manner above, unlawfully violated his civil rights, and caused

   damages.

                                       COUNT III
        DECLARATION OF VIOLATION OF FIFTH AMENDMENT RIGHT TO FAIR TRIAL,
             EIGHT AMENDMENT PROHIBITION AGAINST CRUEL AND UNUSUAL
            PUNISHMENT – 42 USC 1983, 1986, 1988 AGAINST MONICA GORDO, JOHN
            DOE, RUSSELL GALBUT, ERIC GRABOIS, ERIC J. GRABOIS, P.L., PEYTON
           BOLLIN, P.L, MICHAEL HIGER FOR THE STATE OF FLORIDA, THE FLORIDA
                              BAR, AND JENNIFER FALCONE

   40. Plaintiff respectfully incorporates allegations one through 27, as if fully set forth herein.

   41. Defendants JOHN DOE, RUSSELL GALBUT, ERIC GRABOIS, ERIC J. GRABOIS, P.L.,

        PEYTON BOLLIN, P.L. and MICHAEL HIGER, representing the State of Florida, had a

        duty not to do so, but instead agreed to deny Plaintiff his First Amendment, substantive and




   14
Case 1:18-cv-21483-KMW Document 84 Entered on FLSD Docket 10/06/2018 Page 15 of 19



         procedural due process rights against the law, and actually denied the same, as alleged

         herein, even though they had a duty not to engage in such loathsome, and illegal conduct.

   42. Defendants’ violation of his civil rights left Plaintiff unable to testify in, prosecute or

         otherwise finalize his pending State Court lawsuit, and testify in his Bar Proceeding, in

         violation of 42 United States Code Sections 1983, 1986 and 1988. In particular, Defendant

         MICHAEL HIGER had a duty and opportunity to prevent the violation of the Plaintiff’s

         Civil Rights but refused to do so.

   43. Defendants’ violation of his civil rights caused Plaintiff damages, and will continue to cause

         Plaintiff damages, unless enjoined.

   44. Defendants’ violation was done in contravention of United States Code Sections 1983, 1986

         and 1988 in that said violations deprived the Plaintiff of his 5th Amendment Right to a Fair

         Trial, and his 8th Amendment Right against Cruel and Unusual Punishment, as well as his

         other Civil Rights.

              WHEREFORE, Plaintiff PETER M. VUJIN, ESQUIRE demands a Declaratory

        Judgment stating that said Defendants, in the manner above, unlawfully violated his civil

        rights, and an Injunction to prevent the Defendants named in this Count from continuing to do

        so.

                                     COUNT IV
          INJUNCTION AGAINST DEFENDANTS THE FLORIDA BAR, RUSSELL GALBUT,
             JENNIFER FALCONE, MICHAEL HIGER FOR THE STATE OF FLORIDA, AND
                            JOHN DOE – 42 USC 1983, 1986, 1988

   45. Plaintiff respectfully incorporates allegations 1-27 as if fully set forth herein.

   46. Defendants THE FLORIDA BAR, RUSSELL GALBUT, JENNIFER FALCONE, and

         MICHAEL HIGER must be enjoined from further denials of Plaintiff’s civil rights, as

         alleged.



   15
Case 1:18-cv-21483-KMW Document 84 Entered on FLSD Docket 10/06/2018 Page 16 of 19



   47. This Honorable Court should enjoin the Defendants from further unlawful conduct,

         particularly, Defendants GALBUT, THE FLORIDA BAR, JENNIFER FALCONE and

         MICHAEL HIGER should be enjoined from doing anything else but file a Confession of

         Error in the appellate proceeding now pending in front of the Supreme Court of the State of

         Florida.

   48. Unless enjoined, said Defendants will continue to violate Plaintiff’s civil rights against the

         Law.

         WHEREFORE, Plaintiff PETER M. VUJIN, ESQUIRE demands an Injunction stating that

   said Defendants are enjoined from further violations of Plaintiff’s civil rights.

                                         COUNT V
                    DAMAGES AGAINST ALL DEFENDANTS – 42 USC 1983, 1986, 1988

        Plaintiff respectfully incorporates paragraphs 1-27 alleged herein as if fully set herein.

   49. Defendants’ actions caused Plaintiff damages in the form of loss of enjoyment of life, loss of

         rights guaranteed by the Bill of Rights, medical and legal bills, loss of reputation and others.

         Damages are presumed, by Law, in any Civil Rights lawsuit.

   50. No Defendant is entitled to immunity because immunity does not attach to criminal conduct,

         especially when state court judges engage in the same. To rule otherwise would produce a

         situation where state court judges are immune for criminal conduct, which is not, and can

         never be, the Law, pursuant to the Constitution’s Article IV Guarantee of Republican

         Government, and other applicable Law.

   51. Plaintiff has been damaged, and continues to incur damages, due to the actions of the

         Defendants as alleged herein.




   16
Case 1:18-cv-21483-KMW Document 84 Entered on FLSD Docket 10/06/2018 Page 17 of 19



         WHEREFORE, Plaintiff PETER M. VUJIN, ESQUIRE demands a Judgment for damages,

   where allowed by Law, against all Defendants for the violation of his civil rights, along with

   attorney’s fees, if allowed by Law.

           COUNT FIVE – RACKETERING AGAINST RUSSELL GALBUT, ERIC GRABOIS,
         ERIC J. GRABOIS, P.L, PEYTON BOLLON, RONALD WOLFF and MIRADOR 1200
                                   CONDOMINIUM, INC.

        Plaintiff respectfully incorporates paragraphs 1-27 alleged herein as if fully set herein.

   52. Defendants GALBUT, MIRADOR 1200 CONDOMINIUM ASSOCIATION, INC.,

         GRABOIS, P.L., GRABOIS, PEYTON BOLLIN, WOLFF, and other conspirators, named

         and unnamed, operate an enterprise Scheme to Defraud prohibited by Sections 817.15, and

         817, Florida Statutes (2018) and are engaged in RICO racketing in violation of 18 USC

         Chapter 96.

   53. Pursuant to the scheme to defraud and racketeering of condominium owners, including the

         Plaintiff, Defendants have committed numerous acts, such as striking the Plaintiff, broking

         the locks to his residence, pushing the Plaintiff, extorting, and staling the same. Said actions

         represent predicate offense for a RICH lawsuit.

   54. Defendants have invested and acquired said business though criminal activity.

   55. Defendats have acquired this business through criminal monies.

   56. Operating this business as a scheme to defraud and racket constitutes criminal activity.

   57. Defendants have received and accepted monies from their criminal activity. Said criminal

         activity involves interstate commerce, such as, telephonic and internet communications.

   58. Defendants receive the lucre through the operation of a pattern of criminal liability.

   59. All Defendants in this Count are employed in this criminal activity, and successfully

         defrauded numerous condominium owners, including the Plaintiff.



   17
Case 1:18-cv-21483-KMW Document 84 Entered on FLSD Docket 10/06/2018 Page 18 of 19



   60. Plaintiff respectfully requests a declaration that the Defendants violated Plaintiff’s Rights

        under the Constitution of the United States, the Constitution of the State of Florida, Statutes

        of the United States, and Statutes of the State of Florida.

   61. Plaintiff respectfully requests a declaration that Defendants have conspired, and continue to

        conspire, to violate the Plaintiff’s Civil Rights under the Constitution of the United States,

        the Constitution of the State of Florida, Statutes of the United States, and Statutes of the

        State of Florida, in order to obstruct Justice and defend their friends from lawful

        prosecution.

   62. Plaintiff respectfully request injunctive relief to restrain Defendants RUSSELL GALBUT,

        RONALD WOLFF, ERIC GRABOIS, MICHAEL HIGER for the State of Florida, JOHN

        DOE, THE FLORIDA BAR, MIRADOR 1200 CONDOMINIUM ASSOCIATION, INC.,

        ERIC J. GRABOIS, P.L., JENNIFER FALCONE, and PEYTON BOLIN, P.L., from

        violating his civil rights, among others: to cease to deprive Plaintiff of his Civil Rights, the

        Due Process of Law, to cease from battering Plaintiff when he goes to the Miami-Dade

        County Courthouse to speak freely about the scheme to defraud as alleged herein, pursuant

        to his First Amendment Free Speech Rights; to cease from persecuting Plaintiff via

        fraudulent, malicious and abominable sham Bar Complaints that do not state a cause of

        action, in violation of his Civil Rights, to case from persecuting Plaintiff via said Bar

        Complaints with the purpose to deny Plaintiff’s Free Speech Rights; to cease committing

        crimes against Plaintiff under color of Law; to cease scaring, harassing and intimidating

        attorneys who are members of the Florida Bar who are now scared to represent Plaintiff and

        that attorneys have the same rights in Bar administrative proceedings as any other party, and

        for all other just relief.




   18
Case 1:18-cv-21483-KMW Document 84 Entered on FLSD Docket 10/06/2018 Page 19 of 19



        WHEREFORE, Plaintiff respectfully demands Damages here, and disgorgement of all

           Defendants ill-gotten gains through this criminal enterprise, as alleged.

   63. Plaintiff respectfully requests a declaration that, due to the infirmity of the state court

         process, he is allowed to practice Federal Law in the Southern District of Florida, and

         elsewhere.

   64. Plaintiff respectfully requests monetary damages for the injuries that he suffered, where

         allowed by Law.

   65. Plaintiff respectfully requests a Jury Trial on all issues so triable.



                      28 USC Section 1746 Unsworn Declaration under Penalty of Perjury

           YOUR AFFIANT, PETER M. VUJIN, ESQUIRE, having first taken an Oath,

           declares: all of the foregoing is true and correct.

           Dated: 10/04/2018

                                                 JURY DEMAND

           Plaintiff politely requests a Jury Trial in this cause, on all issues so triable.

           ALL OF WHICH IS RESPECTFULLY SUBMITED:

           /s/

           Peter M. Vujin, esquire
           1200 West Avenue #824 / Miami Beach, Florida, 33139
           Officer of the Court No. 641243 / petermvujinesq@gmail.com
           786.899.3460




   19
